DETAILED ACTION
This communication is responsive to the application and amended claim set filed April 24, 2020.  Claims 47-75 are currently pending.  Claims 47-73 are under examination.
Non-elected claims 74 and 75 are WITHDRAWN.
Elected claims 47-73 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 47-73, in the reply filed on July 22, 2022 is acknowledged.  Claims 47-73 are under examination.

Priority
This application is the national stage entry of PCT/EP2018/078498, filed October 18, 2018, which claims priority to PCT/EP2017/077246, filed October 25, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.  The examiner notes that claim 55 contains “means” language that triggers an interpretation under 35 USC 112(f).

Regarding claim 58, it appears to be a substantial duplicate of claim 57.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  (See MPEP § 706.03(k).)

Claim Objections
Claims 47, 54, and 55 are objected to because of the following informalities:  
In each instance cited below, appropriate correction is required.
Regarding claim 47, a comma is required at the end of step [1].  In addition, the phrase “is hold in” in step [2] should be “is held in”.

Regarding claims 54, “wt.” should be written “weight” to make the claim language consistent with other claims.

Regarding claim 55, the phrase “means allowing to deploy the unit” is awkward.  The examiner suggests language such as “means for deploying the unit”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 61, 62, and 64 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 61, the group of gases is recited in improper Markush format.  Thus, it is unclear whether Applicant intends a closed Markush group or an open (but undefined) larger group.
Because claim 62 depends from claim 61, it contains all of the limitations of claim 61 and is therefore indefinite for the reason claim 61 is indefinite.

Regarding claim 64, the group of devices for comminuting aqueous polyacrylamide gels is recited in improper Markush format.  Thus, it is unclear whether Applicant intends a closed Markush group or an open (but undefined) larger group. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 47-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-32 of U.S. Patent No. 11,384,177. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets recite a substantially similar process for producing an aqueous polyacrylamide solution comprising polymerizing an aqueous solution comprising acrylamide monomer to obtain a polyacrylamide gel.  The processes of both claim sets also require that polymerization occurs in a relocatable polymerization unit.  Further, both claim sets recite the steps of comminuting the aqueous polyacrylamide gel and dissolving the aqueous polyacrylamide gel in an aqueous liquid to form an aqueous polyacrylamide solution.

Claims 47-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52-54, 59, 60, 64-77, 79, and 81-84 of copending Application No. 16/759,233.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets recite a substantially similar process for producing an aqueous polyacrylamide solution comprising polymerizing an aqueous solution comprising acrylamide monomer to obtain a polyacrylamide gel.  The processes of both claim sets also require that polymerization occurs in a relocatable polymerization unit.  Further, both claim sets recite the steps of comminuting the aqueous polyacrylamide gel and dissolving the aqueous polyacrylamide gel in an aqueous liquid to form an aqueous polyacrylamide solution.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 47-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50-58, 61-69, 77, 79, and 80 of copending Application No. 16/759,206.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets recite a substantially similar process for producing an aqueous polyacrylamide solution comprising polymerizing an aqueous solution comprising acrylamide monomer to obtain a polyacrylamide gel.  The processes of both claim sets also require that polymerization occurs in a relocatable polymerization unit.  Further, both claim sets recite the steps of comminuting the aqueous polyacrylamide gel and dissolving the aqueous polyacrylamide gel in an aqueous liquid to form an aqueous polyacrylamide solution.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763